Citation Nr: 0612479	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran had active service from June 1918 to November 
1918, the veteran died in December 1957, the veteran's 
surviving spouse died in December 2000, and the appellant is 
their child.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran died in December 1957, the veteran's 
surviving spouse died in December 2000, and the appellant is 
their child.

2.   The appellant's VA Form 21-601, Application for 
Reimbursement from Accrued Amounts Due a Deceased Beneficiary 
was received in August 2003, which is over one year after the 
surviving spouse's death.

3.  At the time of the surviving spouse's death, she had no 
pending claims for entitlement to any VA benefits, nor was 
she entitled to additional benefits under an existing rating 
or decision.


CONCLUSIONS OF LAW

1.  The claim for entitlement to accrued benefits was not 
timely filed.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.1000 (2005).

2.  The claim for entitlement to accrued benefits is without 
legal merit.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that 
Veterans Claims Assistance Act of 2000 (VCAA) notice must be 
provided to a claimant before the initial unfavorable RO 
decision on claim for VA benefits.  

The appellant has not been given a letter regarding the 
requirements of the VCAA.  However, in several statements, 
the appellant noted he first requested accrued benefits in 
November 2002, more than one year after the surviving 
spouse's death in December 2000; and VA Form 21-601, 
Application for Reimbursement from Accrued Amounts Due a 
Deceased Beneficiary was received in August 2003.  As will be 
discussed below, VA law requires that such an application 
must be submitted within one year of the date of death.  Even 
if the appellant filed a timely claim, it would lack legal 
merit.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background, Governing Laws, Regulations and 
Legal Analysis

The veteran died in December 1957.  His surviving spouse, who 
was receiving nonservice-connected death pension benefits, 
died on December 28, 2000.  In August 2001, the appellant 
notified the VA that the surviving spouse died.  In November 
2002, the appellant requested accrued benefits.  In August 
2003, the appellant filed VA Form 21-601, Application for 
Reimbursement from Accrued Amounts Due a Deceased 
Beneficiary.  

The appellant acknowledges that he first requested accrued 
benefits in November 2002 and subsequently submitted VA Form 
21-601.  He requested reimbursement for $8,597.00 that he 
spent for his mother's medical treatment for her last 
sickness and burial expenses.  

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death a veteran's surviving spouse, her child may be paid 
periodic monetary benefits to which she was entitled at the 
time of death, and which were due and unpaid for a period not 
to exceed two years, based on existing rating decisions or 
other evidence that was on file when she died.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.

The Board notes that the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003) 
recently amended § 5121(a) by repealing the two-year limit on 
accrued benefits so that a claimant may receive the full 
amount of award for accrued benefits.  This provision, 
however, only applies to deaths occurring on or after the 
date of enactment, December 16, 2003.

A consequence of the derivative nature of an accrued benefits 
claim is that, without the surviving spouse having a claim 
pending at time of death or else be entitled to benefits 
under an existing rating or decision, the appellant has no 
claim upon which to base his own application.  See generally, 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1996).  

An application for accrued benefits must be filed within one 
year after the date of death.  Applicable law and VA 
regulations further stipulate that for claims filed for death 
benefits, a specific claim in the form prescribed by the 
Secretary must be filed in order for death benefits to be 
paid to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.152(a).

Since the appellant did not file his application for accrued 
benefits within one year after the date of his mother's 
death, he is not legally entitled to this benefit.  38 C.F.R. 
§ 3.1000(c); see 38 C.F.R. § 3.152(b).  Even assuming, 
without deciding, that the appellant's November 2002 request 
for accrued benefits could constitute an informal claim for 
accrued benefits, that document was received more than one 
year after her death.

Even if an appellant was unaware of the requirement that a 
claim for accrued benefits be submitted within one year after 
the surviving spouse's death, alleged ignorance can not be 
used as an excuse for failure to follow a promulgated 
regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), 
citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 
(1947).  See also Velez v. West, 11 Vet. App. 148, 156-57 
(1998).  In Morris, the Court noted that the Supreme Court of 
the United States had held that persons dealing with the 
Government were charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge or hardship resulting from innocent 
ignorance.  See Morris at 265.

The Board has the authority to decide a claim in the 
alternative.  Holbrook v. Brown, No. 94-241 (U.S. Vet. App. 
Jul. 18, 1995) (per curiam order).  Even assuming that the 
appellant filed a timely claim for accrued benefits, the 
surviving spouse had no claim pending at the time of the her 
death in December 2000, nor was there any entitlement to 
additional benefits under an existing rating or decision.  
Therefore, he still would not prevail on his claim.  

Although the Board sympathizes with the appellant's 
situation, the Board is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board, however, 
must decide this case based on the applicable laws and 
regulations that are pertinent to the facts of this case.  
Because the appellant's claim for accrued benefits was filed 
over one year after the surviving spouse's death, the claim 
must be denied.  The claim for accrued benefits is denied due 
to the absence of legal merit, or the lack of entitlement 
under the law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to accrued benefits is denied, as a matter of 
law.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


